Citation Nr: 1519146	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969, and from January 1971 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability as well as current tinnitus; the Veteran sustained acoustic trauma during service; the evidence in favor of a relationship between current hearing loss and tinnitus and service has attained relative equipoise with the evidence against.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

II.  Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) ; see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).  For sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

II.  Merits of the Claim

The Veteran seeks service connection for hearing loss and tinnitus and asserts that they were caused by his exposure to acoustic trauma during service.  He reported that he had noise exposure from mortars, heavy equipment and helicopters, without the availability of hearing protection.  The service personnel records indicate that the Veteran served in Vietnam and that he worked as a heavy equipment operator and as a truck driver. 

Although all the audiometric testing reports in the service treatment records (STRs) indicate that the Veteran had normal hearing, the STRs contain numerous ear complaints.  In November 1968 the Veteran reported decreased hearing and pain in the right ear.  The impression was subacute suppurative otitis medica and externa.  In August 1969 the Veteran reported pain and hearing loss in both ears.  In September 1971 the Veteran complained of bilateral ear pain.  Both of his ear canals were inflamed.  The right tympanic membrane was markedly bulging, with no landmarks visible.  The impression was bilateral otitis externa and media.  In October 1971 the Veteran complained of decreased hearing and he was noted to have bilateral serous otitis media.  In November 1971 the Veteran was noted to have highly inflamed canals with serous drainage in both ears.  Several weeks later in November 1971 the Veteran was noted to have a history of hearing loss and bilateral serous otitis media.  In October 1972 the Veteran reported a history of ear drainage with blood.  An April 1974 STR reveals that the Veteran complained of bilateral throbbing ear pain and that his hearing was muffled.  He reported that he had had ear pain in both ears for two years and that it had been especially bothersome in the past three or four months.  

VA audiometric examination in May 2010 revealed the Veteran to have auditory thresholds of 35, 25, 35, 50 and 55 decibels in the right ear, and auditory thresholds of 35, 25, 35, 50 and 60 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  These audiological findings reveal hearing loss in both ears.  See 38 C.F.R. § 3.385.  In June 2010 the VA audiologist reviewed the Veteran's claims file.  She noted that all the audiological evaluations during service indicated normal hearing bilaterally.  She stated that given the Veteran's normal hearing on exit audiogram in December 1976, it was her opinion that the Veteran's hearing loss was not caused by or a result of military service.  

The VA audiologist further stated that when she examined the Veteran in May 2010 the Veteran was vague in his reports about tinnitus.  She noted that the Veteran had filed claims for non-ear conditions dating back to1977.  She thought that because he had not filed a claim for tinnitus in the past it was less likely than not that the Veteran's tinnitus was caused by or a result of military service.  
 
The Veteran was examined by a private audiologist in August 2010.  In a November 2010 letter, the audiologist noted the Veteran's service in Vietnam, and noted his in-service noise exposure from heavy equipment, howitzers, and helicopters without the use of hearing protection.  The Veteran reported that he had had ringing in his ears at that time, but that he did not report this to his supervisors.  It was noted that after service the Veteran had worked as a letter carrier for the post office for 33 years and he reported minimal occupational noise exposure.  He denied any recreational noise exposure.  The private audiologist stated that although the Veteran's audiograms during active duty indicated normal hearing, one should note the decline in hearing sensitivity from enlistment to a test conducted in 1970.  She noted that it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  It was her professional opinion, based on the history provided and the results of the examination, that the Veteran's bilateral hearing loss and tinnitus were more likely than not related to his military noise exposure.  She reported that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  She stated that in this case she believed that the Veteran's tinnitus is due to the same etiology of his hearing loss, which is the Veteran's in-service exposure to noise.  

The Board recognizes that the Veteran's audiometric evaluations during service all revealed that the Veteran's hearing was normal and that there were no complaints of tinnitus recorded in the STRs.  However, the STRs are replete with complaints of decreased hearing acuity and ear infections.  Furthermore, the United States Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley v. Brown, 5 Vet App 155 (1993).  

In this case the Board finds that there is a balance of positive and negative evidence regarding the Veteran's claims.  There is a VA audiology opinion against the Veteran's claims and a private audiology opinion in support of the Veteran's claims.  The record is indicative that the Veteran was exposed to significant acoustic trauma during service and does not indicate significant acoustic trauma after service.  Given the Veteran's likely exposure to significant acoustic trauma during service, given the many complaints of decreased hearing and other ear problems during service, and given the private audiology opinion linking the Veteran's current hearing loss and tinnitus to service, the Board finds that the evidence is at least in equipoise regarding whether three is a relationship between service and the Veteran's current bilateral hearing loss and tinnitus.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


